DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda US 2017/0013868.
Regarding Claim 1, Yuda discloses a method of producing an aloe powder (aloe extract) (‘868, Paragraph [0020]) including a phytosterol (‘868, Paragraphs [0004] and [0102]).  The method comprises a hot water soaking step comprising aloe mesophyll in hot water (‘868, Paragraph [0047]), a recovery step comprising recovering the aloe mesophyll soaked in the hot water (‘868, Paragraph [0048]), and a powdering step comprising drying (‘868, Paragraph [0043]) and pulverizing (cut into finer particles) the recovered aloe mesophyll (‘868, Paragraph [0093]).
Yuda is silent regarding the aloe mesophyll being soaked in the hot water in an amount 10 times by mass or more relative to the aloe mesophyll.  However, differences in the concentration of the amount of aloe mesophyll relative to the hot water in which the aloe mesophyll is soaked will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would utilize a significantly more amount of hot water solvent than aloe mesophyll in order to allow the aloe mesophyll to soak in the hot water solvent.
Regarding Claim 2, Yuda discloses the hot water being 95° or higher (‘868, Paragraph [0047]), which falls within the claimed hot water temperature of 70°C or higher.  Where the claimed hot water temperature ranges encompasses hot water temperatures disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 4, Yuda discloses a cutting step comprising cutting the aloe mesophyll (‘868, Paragraph [0046]) wherein the cutting step occurs before the hot water soaking step (‘868, Paragraph [0047]).  Further regarding the order of the cutting step relative to the hot water soaking step, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP § 2144.04.IV.C.).
Yuda is silent regarding cutting the aloe mesophyll to a maximum length of 30 mm or less.  However, limitations relating to the size of the cut aloe mesophyll are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.05.IV.A.).
Regarding Claim 5, Yuda discloses the phytosterol comprising a cyclolanostane compound and a lophenol compound (‘868, Paragraphs [0112]-[0113]).  Yuda is silent regarding a total amount of the cyclolanostane compound and the lophenol compound being 80 µg or more relative to 1 g of the aloe powder.  However, differences in the concentration of the cyclolanostane compound combined with the lophenol compound relative to the aloe power will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 6, Yuda discloses that it was known in the art that aloe powder contains glucomannan (‘868, Paragraph [0003]).  Yuda is silent regarding a content of the glucomannan being 40 mg or more with respect to 1 g of the aloe powder.  However, differences in the concentration of the glucomannan relative to the aloe power will not support the patentability of subject matter encompassed matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 102 have been withdrawn in view of the amendments.  The amendment incorporates limitations from now Canceled Claim 3.  Claim 3 was not previously rejected under 35 USC 102.  Claim 3 was previously rejected under 35 USC 103.  The rejections to previous Claim 3, which have been incorporated in amended Claim 1, under 35 USC 103 have been maintained herein.
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 5 of the Remarks that Example 3 of applicant’s specification shows results obtained when 10x the mass of aloe mesophyll is present in the soaking step are superior to those when a lesser amount is used and contends that the more hot water that is used in the soaking step the easier it is for the water soluble components to dissolve and that as water soluble components are dissolve the oil soluble components including sterols become more concentrated as water soluble components are removed from the leaf flesh and alleges that these results are not expected based upon the disclosures of Yuda.  Applicant continues that the hot water treatment of Yuda is used for enzyme inactivation via blanching which applicant contends does not require a larger amount of hot water but relies on temperature control of water and alleges that the volume of water necessary to achieve the purpose of enzyme inactivation is not important.
Examiner first notes that applicant’s statement that Yuda is used for enzyme inactivation via blanching which applicant contends does not require a larger amount of hot water but relies on temperature control of water and alleges that the volume of water necessary to achieve the purpose of enzyme inactivation is not important are arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Additionally, Examiner notes that Table 3 of applicant’s specification does not provide any comparison of the claimed amount of aloe mesophyll present in the hot water in an amount 10 times by mass or more relative to the aloe mesophyll to amounts less than that claimed.  Table 3 only shows two data points in Example 1 and Example 3 that both fall within the claimed aloe mesophyll to hot water range and does not provide any data regarding aloe mesophyll to hot water that does not fall within the claimed range.  Due to the absence of tests comparing applicant’s claimed amounts with those of the closest prior art, applicant’s arguments of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c)).  Additionally, conclusory statements that is unsupported by comparative data is held insufficient to overcome prima facie case of obviousness in view of In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Hybritech Inc. v. Monoclonal Antibodies, 802 F.2d 1367, 1380, 231 USPQ 81, 90 (Fed. Cir. 1986) (MPEP § 2145).  Furthermore, applicant’s statement that the more hot water that is used in the soaking step the easier it is for the water soluble components to dissolve and that as water soluble components are dissolve the oil soluble components including sterols become more concentrated as water soluble components are removed from the leaf flesh is not unexpected as applicant has admitted that there is a positive correlation between the amount of water and the ease of dissolving of the water soluble components.  Therefore, these arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792